              Case 3:21-cv-00838 Document 1 Filed 02/02/21 Page 1 of 23




     BURSOR & FISHER, P.A.
 1 L. Timothy Fisher (State Bar No. 191626)
 2 1990 North California Boulevard, Suite 940
     Walnut Creek, CA 94596
 3 Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 4 E-Mail: ltfisher@bursor.com
 5 BURSOR & FISHER, P.A.
 6 Andrew J. Obergfell*
     888 Seventh Avenue
 7 New York, NY 10019
     Telephone: (646) 837-7150
 8 Facsimile: (212) 989-9163
 9 E-Mail: aobergfell@bursor.com
10 * Pro Hac Vice Application Forthcoming
11 Attorneys for Plaintiff
12
                                  UNITED STATES DISTRICT COURT
13
14                             NORTHERN DISTRICT OF CALIFORNIA

15
     JORDAN KRUMENACKER, individually and on               Case No.
16 behalf of all others similarly situated,
17
                                              Plaintiff,   CLASS ACTION COMPLAINT
18
     v.
19                                                         JURY TRIAL DEMANDED
   ROBINHOOD FINANCIAL, LLC, a Delaware
20 LLC, ROBINHOOD SECURITIES, LLC a
21 Delaware LLC, ROBINHOOD MARKETS, INC.,
   a Delaware Corporation, and CHARLES
22 SCHWAB & CO., INC., a California
   Corporation,
23
                                         Defendants.
24
25
26
27
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED
                 Case 3:21-cv-00838 Document 1 Filed 02/02/21 Page 2 of 23




 1          Plaintiff Jordan Krumenacker (“Plaintiff”), individually and on behalf of all others
 2 similarly situated, by and through his attorneys, makes the following allegations pursuant to the
 3 investigation of his counsel and based upon information and belief, except as to allegations
 4 specifically pertaining to himself and his counsel, which are based on personal knowledge.
 5                                     NATURE OF THE ACTION
 6          1.      This is a class action brought against Robinhood Financial, LLC (“Robinhood
 7 Financial”), Robinhood Securities, LLC (“Robinhood Securities”), Robinhood Markets, Inc.
 8 (“Robinhood Markets”) (collectively, “Robinhood”), and Charles Schwab & Co., Inc. (“Charles
 9 Schwab”) (collectively, “Defendants”) for prohibiting their customers from buying multiple
10 publicly traded stock options, including but not limited to GameStop (“GME”), AMC
11 Entertainment (“AMC”), Nokia (“NOK”), BlackBerry Limited (“BB”), Bed Bath & Beyond

12 (“BBBY”), Express (“EXPR”), Koss Corporation (“KOSS”), and Naked Brand Group
13 (“NAKD”) (collectively, the “Stocks”), during an unprecedented rise in valuation for the
14 aforementioned Stocks.
15          2.      Robinhood is a multi-billion-dollar online brokerage firm founded in 2013.
16 Robinhood’s popularity has soared among retail investors and currently has an estimated 13
17 million active users. However, none of these users were able to purchase the publicly traded
18 Stocks on Defendant’s platform during the dates in question.

19          3.      Charles Schwab is a multi-billion-dollar brokerage firm founded in 1971. Charles
20 Schwab has an estimated 30 million accounts. However, none of these users were able to
21 purchase the publicly traded Stocks on Defendant’s platform during the dates in question.
22          4.      Defendants actions not only deprived their customers from taking advantage of
23 the rise of the Stocks valuation but also manipulated the free and open market, causing a
24 substantial decrease in the Stocks valuation, all in violation of federal securities laws and state
25 common law.
26          5.      Specifically, the story begins with a “short” position held by major hedge funds,
27 most notably hedge fund Melvin Capital Management, on GameStop Corp. stock (ticker
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                        1
                  Case 3:21-cv-00838 Document 1 Filed 02/02/21 Page 3 of 23




 1 “GME”).1 A “short” position is where a market participant, anticipating a certain security will
 2 decrease in value, borrows shares of the security and sells the borrowed shares at market price,
 3 with the goal of repurchasing the shares back at a later date at a lesser value, thereby pocketing
 4 the difference.
 5           6.      However, this was no ordinary short sale, because the short interest in GME was
 6 well over 100% of the shares of the stock that existed in the market. As Forbes noted: “Indeed,
 7 Short interest for GameStop is estimated at almost 140% of its float2. That’s extremely high.
 8 Short interest for Bed Bath and Beyond and AMC is at close to 70%. These are big numbers,
 9 typically short interest of 20% would be considered high. These stocks have massive short
10 interest.”3 This means that as it relates to GME, there was a claim on more than 100% of the
11 shares in short positions alone, let alone call options coming to fruition and daily purchases of

12 shares.
13           7.      This overexposure of short sellers created a unique opportunity for other investors
14 to effectuate a “short squeeze,” wherein a competing group of investors could purchase large
15 volumes of shares of the stock, causing the stock price to increase rapidly. When the stock price
16 surges upward, it causes the short investor higher and higher potential losses, and incentivizes
17 the short seller to abandon the short position, buy back the stock, and “close” their short position.
18 The rapid buying to effectuate the “short squeeze” also limits supply of the outstanding stock

19 that the short investor can buy back to cover their short positions.
20           8.      This is exactly what happened, albeit from an unlikely source, to wit a large group
21 of retail investors marshalled to action through Reddit forums and other social media platforms,
22
23
24   1
     https://www.businessinsider.com/melvin-capital-lost-53-percent-january-after-gamestop-
   shares-skyrocketed-2021-1
25 2                            (last visited 1/31/21).
     The term “float” refers to all the shares in existence.
26 3 https://www.forbes.com/sites/simonmoore/2021/01/25/after-sky-rocketing-gamestops-short-
   squeeze-saga-continues-but-its-less-unusual-than-you-might-think/?sh=5ec5d6e25083 (last
27 visited 1/31/21).
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                       2
                   Case 3:21-cv-00838 Document 1 Filed 02/02/21 Page 4 of 23




 1 many of whom use Robinhood and Charles Schwab to effectuate their purchases of GME and the
 2 rest of the Stocks.
 3           9.     The short squeeze was sensationally effective, causing the price of GME to soar
 4 more than 1,500% this year.4 Correspondingly, hedge funds that were short on GameStop
 5 recorded losses to the tune of approximately $19 billion.5 The other Stocks showed similar
 6 trends.
 7           10.    This chain of events placed tremendous pressure on Robinhood, which ultimately
 8 chose to unlawfully manipulate the market to the detriment of retail investors, including Plaintiff
 9 and Class members.
10           11.    The short squeeze threatened the solvency of hedge funds heavily short GME,
11 who otherwise would be in the market to buy back as many shares as possible of GME to cover

12 their short positions (i.e. return the shares that they borrowed). Thus, the hedge funds would be
13 required to cover their own losses. But if they default, the losses would have to be covered by
14 the clearinghouses, which have default funds to ameliorate such risks.
15           12.    Clearinghouses “stand between two parties in a trade to guarantee payment if
16 either side reneges.”6 To protect against default risk, “clearinghouses require their members —
17 banks and brokers — to be well-capitalized, to deposit collateral and to pay into a default fund.”7
18 If the broker (i.e. Robinhood) cannot collect from the losers on the short side, then it “must have

19 sufficient capital to cover losses to the clearinghouse.”8 As such, Robinhood itself was at risk
20
     4
21   https://markets.businessinsider.com/news/stocks/short-sellers-sitting-on-19-billion-of-losses-
   on-gamestop-data-shows-2021-1-1030020684 (last visited 1/31/21).
   5
22   Id.
     6

23 https://www.marketwatch.com/discover?url=https%3A%2F%2Fwww.marketwatch.com%2Fam
   p%2Fstory%2Fpeterffy-calls-robinhood-decision-to-allow-limited-buys-of-gamestop-troubling-
24 im-not-comfortable-
25 11611876619&link=sfmw_tw#https://www.marketwatch.com/amp/story/peterffy-calls-
   robinhood-decision-to-allow-limited-buys-of-gamestop-troubling-im-not-comfortable-
26 11611876619?mod=dist_amp_social (last visited 1/31/21).
   7
     Id.
27 8 Id.
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                        3
                  Case 3:21-cv-00838 Document 1 Filed 02/02/21 Page 5 of 23




 1 because it had to raise large amounts of money due to the volatility of the Stocks. Both CNBC
 2 and Bloomberg News reported that Robinhood had tapped each of its credit lines.9
 3          13.     Robinhood itself admits this. In its “Under The Hood” blog, Robinhood
 4 explained:
                    Clearinghouses are SEC-registered organizations that act as the
 5                  central depository for securities. They keep a record of the stocks
 6                  owned through a brokerage. Clearing brokerages, like Robinhood
                    Securities, are members of clearinghouses. These clearinghouses
 7                  have membership rules, approved by the SEC, that govern the
                    activity of their members. Clearinghouses establish financial
 8                  requirements for members including deposit requirements designed
                    to reduce risk to the clearinghouse.
 9
10                  ...

11                  The amount required by clearinghouses to cover the settlement
                    period of some securities rose tremendously this week. How
12                  much? To put it in perspective, this week alone, our clearinghouse-
                    mandated deposit requirements related to equities increased ten-
13
                    fold. And that’s what led us to put temporary buying restrictions in
14                  place on a small number of securities that the clearinghouses had
                    raised their deposit requirements on.
15
                    It was not because we wanted to stop people from buying these
16                  stocks. We did this because the required amount we had to deposit
                    with the clearinghouse was so large—with individual volatile
17
                    securities accounting for hundreds of millions of dollars in deposit
18                  requirements—that we had to take steps to limit buying in those
                    volatile securities to ensure we could comfortably meet our
19                  requirements. 10
20
            14.     Faced with these hazards, someone had to lose, the overly shorted hedge funds,
21
     Robinhood, or the ordinary retail investor. Robinhood made the executive decision that the
22
     ordinary retail investor should lose, and unlawfully manipulated the market to restrict buying of
23
24
     9
25   Id.; https://www.cnbc.com/2021/01/28/robinhood-will-allow-limited-buying-of-restricted-
   securities-friday-gamestop-jumps-after-hours.html (last visited 1/31/21);
26 https://www.bloomberg.com/news/articles/2021-01-28/robinhood-is-said-to-draw-on-credit-
   lines-from-banks-amid-tumult (last visited 1/31/21).
27 10 https://blog.robinhood.com/ (last visited 1/31/21).
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                        4
                  Case 3:21-cv-00838 Document 1 Filed 02/02/21 Page 6 of 23




 1 the Stocks (allowing only selling), which benefitted Robinhood and its hedge fund partners, but
 2 gravely injured the retail investors who were relying on a free market to trade these Stocks.
 3          15.    To save itself (and likely its hedge fund investors), Robinhood halted all buying
 4 of GME and the other Stocks on its platform on Thursday, January 27, 2021, and only allowed
 5 selling. Thereafter, it heavily restricted how many shares a retail purchaser could buy. This had
 6 the effect of substantially depreciating the value of the Stocks, causing harm to Plaintiff and the
 7 Class. Indeed, when Robinhood restricted further buying, and only selling, of the Stocks, GME
 8 closed down 44% from the highs earlier in the week.11
 9          16.    Defendants actions are textbook market manipulation securities fraud, for which
10 Plaintiff and the Class have a private right of action pursuant to 17 CFR § 240.10b-5.
11          17.    Specifically, Defendants engaged in manipulative acts by interfering with and

12 manipulating the market as it relates to these Stocks by limiting trading of the same by
13 disallowing any buying of the Stocks and only allowing selling. This had the effect of
14 depressing the share price for the Stocks by creating something of a one-way ratchet by
15 depressing purchases while incentivizing selling.
16          18.    Plaintiff and the Class suffered damage because the value of the Stocks
17 plummeted as a result of Defendants’ market manipulation.
18          19.    Plaintiff and Class members relied on the assumption that the market was free of

19 manipulation because prior to Defendants halting purchasing of the Stocks and only allowing
20 selling, the Stocks were traded in a market free of manipulation.
21          20.    Defendants acted with scienter because they made the decision to specifically
22 interfere in the market for their own benefit and to the detriment of Plaintiff and Class members.
23          21.    Plaintiff brings this action on behalf of himself and the putative class against
24 Defendants for: (1) Violation of Section 10(b) of the Securities Exchange Act of 1934 and
25
26
     11
     https://www.cnbc.com/2021/01/28/robinhood-will-allow-limited-buying-of-restricted-
27 securities-friday-gamestop-jumps-after-hours.html (last visited 1/31/21).
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                        5
                  Case 3:21-cv-00838 Document 1 Filed 02/02/21 Page 7 of 23




 1 Rule 10b-5 for market manipulation; (2) violation of Florida’s Securities and Investor Protection
 2 Act (“FSIPA”); and (3) per se violation of Florida’s Deceptive and Unfair Trade Practices Act
 3 (“FDUPTA”).
 4          22.    Plaintiff seeks an order for relief including, but not limited to, the following: (1)
 5 requiring Defendants to pay damages and restitution to Plaintiff and the putative Class; (2)
 6 statutory damages; (3) attorneys’ fees and costs; and (4) enjoining the Defendants from further
 7 legal violations of prohibiting buying options on publicly traded stocks.
 8                                               PARTIES
 9          23.    Plaintiff Jordan Krumenacker is a Florida resident who lives in Port St. Lucie,
10 Florida. Mr. Krumenacker opened an account with Robinhood. At the time that the Robinhood
11 Defendants ceased allowing buying of the Stocks, Mr. Krumenacker was actively invested in

12 GME and AMC. As to GME, his Robinhood application advised him that “[y]ou can close out
13 your position in this stock, but you cannot purchase additional shares.” As to AMC, his
14 Robinhood application advised him that “[y]ou can close out your position in this option, but you
15 can’t buy additional contracts.” As a result of the Robinhood Defendants’ conduct, Plaintiff
16 Krumenacker suffered significant losses on his investments.
17          24.    Defendant Robinhood Financial, LLC is a Delaware LLC with a principal place
18 of business located at 85 Willow Road, City of Menlo Park, California. Defendant Robinhood

19 Financial is a brokerage firm regulated by the Financial Industry Regulatory Authority, Inc.
20 (“FINRA”).
21          25.    Defendant Robinhood Securities, LLC is a Delaware LLC with a principal place
22 of business located at 85 Willow Road, City of Menlo Park, California. Defendant Robinhood
23 Securities is a brokerage firm regulated by FINRA.
24          26.    Defendant Robinhood Markets, Inc. is a Delaware Corporation with a principal
25 place of business located at 85 Willow Road, City of Menlo Park, California. Defendant
26 Robinhood Markets is the parent company of Robinhood Financial and Robinhood Securities.
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                          6
                  Case 3:21-cv-00838 Document 1 Filed 02/02/21 Page 8 of 23




 1          27.     Defendant Charles Schwab & Co., Inc. is a California Corporation with a
 2 principal place of business located at 211 Main Street, San Francisco, California. Defendant
 3 Charles Schwab is a brokerage firm regulated by FINRA.
 4                                   JURISDICTION AND VENUE
 5          28.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A)
 6 because this case is a class action where the aggregate claims of all members of the proposed
 7 class are in excess of $5,000,000.00, exclusive of interest and costs, and at least one member of
 8 the proposed class is citizen of state different from Defendants.
 9          29.     This Court has personal jurisdiction over Defendants because they are
10 headquartered in this District, and many of the acts and transactions giving rise to this action
11 occurred in this District.

12          30.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the
13 acts and transactions giving rise to this action occurred in this District, and because Defendants
14 reside in this District.
15                               FACTS COMMON TO ALL CLAIMS
16 Background
17          31.     Robinhood offers self-directed securities brokerage services to customers by
18 means of its website and smartphone applications. Defendants are Commission-registered

19 broker-dealers and members of FINRA.
20          32.     Robinhood Financial acts as an introducing broker and has a clearing arrangement
21 with Robinhood Securities. Beginning in November 2019, Robinhood began sending all
22 customer orders for trade execution to Robinhood Securities. When customers open accounts
23 with Robinhood, they enter into a customer agreement with Robinhood Financial and Robinhood
24 Securities.
25          33.     Pursuant to FINRA rule 5310, broker-dealers such as Defendants owe their
26 customers a duty of “best execution.” Best execution requires that a broker-dealer endeavor to
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                       7
                  Case 3:21-cv-00838 Document 1 Filed 02/02/21 Page 9 of 23




 1 execute customer orders on the most favorable terms reasonably available in the market under
 2 the circumstances.
 3          34.     On or about January 11, 2021, stocks in GME, AMC, and NOK, among other,
 4 began to rise.
 5          35.     However, on or around January 27, 2021, these Stocks were no longer available
 6 for purchase from retail investors on Defendants’ platforms. For example, on Robinhood, the
 7 Stocks featured an icon that read, “This stock is not supported on Robinhood”:
 8
 9
10
11

12
13
14
15
16
17
18

19
            36.     Defendants prohibited the purchase of the stocks by its retail investors
20
     purposefully, knowingly, and willingly.
21
            37.     By prohibiting the purchase of the Stocks, Defendants denied its consumers the
22
     ability to purchase shares of stocks rapidly rising in valuation.
23
            38.     Defendants’ prohibition on purchasing the Stocks had a direct impact on lowering
24
     their valuation, resulting in losses for those consumers who already purchased the Stocks.
25
            39.     Defendants prohibited further purchasing of the Stocks in direct violation of its
26
     duty of best execution.
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                       8
                  Case 3:21-cv-00838 Document 1 Filed 02/02/21 Page 10 of 23




 1 Defendants Engaged In Market Manipulation
 2      A. The Securities And Exchange Act of 1934
 3          40.     The Securities And Exchange Act of 1934 states:
                    It shall be unlawful for any person, directly or indirectly, by the
 4                  use of any means or instrumentality of interstate commerce or of
 5                  the mails, or of any facility of any national securities exchange—

 6                  ...

 7                  (b) To use or employ, in connection with the purchase or sale of
                    any security registered on a national securities exchange or any
 8
                    security not so registered, or any securities-based swap
 9                  agreement[] any manipulative or deceptive device or contrivance
                    in contravention of such rules and regulations as the Commission
10                  may prescribe as necessary or appropriate in the public interest or
                    for the protection of investors.
11
                    15 U.S.C. § 78j(b).
12
13          41.     17 C.F.R. § 240.10b-5 (“10b-5”) states:

14                  It shall be unlawful for any person, directly or indirectly, by the
                    use of any means or instrumentality of interstate commerce, or of
15                  the mails or of any facility of any national securities exchange,
16
                    (a) To employ any device, scheme, or artifice to defraud,
17
                    (b) To make any untrue statement of a material fact or to omit to
18                      state a material fact necessary in order to make the statements
                        made, in the light of the circumstances under which they were
19                      made, not misleading, or
20
                    (c) To engage in any act, practice, or course of business which
21                      operates or would operate as a fraud or deceit upon any person,
                        in connection with the purchase or sale of any security.
22
23          42.     One way that Rule 10b-5 can be violated is through market manipulation. See

24 Desai v. Deutsche Bank Sec. Ltd., 573 F.3d 931, 938 (9th Cir. 2009) (“Misrepresentations and
25 most omissions fall under the prohibition of Rule 10b–5(b), whereas manipulative conduct
26 typically constitutes ‘a scheme ... to defraud’ in violation of Rule 10b–5(a) or a ‘course of
27 business which operates ... as a fraud or deceit upon any person’ in violation of Rule 10b–5(c).”);
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                    9
                   Case 3:21-cv-00838 Document 1 Filed 02/02/21 Page 11 of 23




 1 Halbert v. Credit Suisse AG, 402 F. Supp. 3d 1288, 1305 (N.D. Ala. 2019) (“Rule 10b-5 creates
 2 two types of claims under Section 10(b): misrepresentation/nondisclosure claims pursuant to
 3 Rule 10b-5(b), and scheme liability/market manipulation claims pursuant to Rule 10b-5(a) and
 4 (c).”).
 5           43.     “To plead a claim based on market manipulation, a plaintiff must allege, inter
 6 alia, that the defendant engaged in manipulative acts, that the plaintiff suffered damage, which
 7 was caused by his or her reliance on an assumption that the market was free of manipulation, and
 8 that the defendant acted with scienter.” In re Bank of Am. Corp., 2011 WL 740902, at *6 (N.D.
 9 Cal. Feb. 24, 2011).
10           44.     Here, Defendants engaged in market manipulation by intentionally restricting
11 trading of the Stocks, specifically by only allowing selling of the Stocks combined with

12 completely restricted and/or heavily restricted buying of the Stocks.
13        1. Defendants Engaged In Manipulative Acts
14           45.     Simply put, Defendants engaged in manipulative conduct by restricting market
15 activity regarding the Stocks. The Robinhood Defendants completely restricted buying of the
16 Stocks, and only allowed selling. Thereafter, the Robinhood Defendants continued to engage in
17 market manipulation by heavily restricting buying, but still permitting selling of the Stocks.
18 Indeed, in its January 28, 2021 blog post, Robinhood stated: “Amid this week’s extraordinary

19 circumstances in the market, we made a tough decision today to temporarily limit buying for
20 certain securities,” to wit the Stocks.12 Robinhood further notes that “[s]tarting tomorrow
21 [Friday, January 29, 2021], we plan to allow limited buys of these securities.”13
22           46.     Defendant Charles Schwab engaged in similar restrictions both through its own
23 platform and through TD Ameritrade, which it owns, engaged in similar market manipulative
24 tactics to restrict the free market in the trading of the Stocks.14
25   12
      https://blog.robinhood.com/ (last visited 2/2/21).
     13
26    Id.
   14
      https://www.marketwatch.com/story/gamestop-amc-trading-is-now-being-restricted-at-td-
27 ameritrade-11611769804 (last visited 2/2/21).
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                     10
                  Case 3:21-cv-00838 Document 1 Filed 02/02/21 Page 12 of 23




 1          47.     These tactics undertaken by Defendants were willful acts designed to deceive
 2 and/or defraud investors by controlling or artificially affecting the price of securities.
 3          48.     Specifically, Defendants manipulative tactics caused severe losses in the value of
 4 the restricted securities, losses that would not have happened had Defendants not engaged in
 5 manipulation of the market.
 6          49.     The Robinhood Defendants admitted that this market manipulation was done to
 7 protect themselves (and by extension their hedge fund business partners15) from losses at the
 8 expense of Plaintiff and Class members.
 9          50.     Indeed, Robinhood advertises to consumers that its mission is to “democratize
10 finance for all.”16 Robinhood further explains that “We believe that everyone should have access
11 to the financial markets, so we’ve built Robinhood from the ground up to make investing

12 friendly, approachable, and understandable for newcomers and experts alike.”17
13          51.     But when its mission was put to the test, Robinhood folded and protected itself at
14 the expense of its customers.
15          52.     Based on Robinhood’s representations to Plaintiff and Class members, and
16 Plaintiffs and Class members customary practice prior to the shutdown of freely trading
17 securities such as the Stocks, Plaintiff and Class members were erroneously (as we now know)
18 lead to believe that the prices for the Stocks were driven by the natural interplay of supply and

19 demand, not rigged by manipulators. But Defendants, despite leading Plaintiff and Class
20 members to believe they were operating in a free market, rigged and manipulated the market for
21 the Stocks.
22
23
24   15
      https://www.cnbc.com/2019/04/18/a-controversial-part-of-robinhoods-business-tripled-in-
25 sales-thanks-to-high-frequency-trading-firms.html  (last visited 2/2/21);
   https://www.equities.com/news/robinhood-is-said-to-get-40-revenue-from-hft-firms-like-citadel
26 (last visited 2/2/21).
   16
      https://robinhood.com/us/en/support/articles/our-mission/ (last visited 2/2/21).
27 17 Id.
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                      11
                   Case 3:21-cv-00838 Document 1 Filed 02/02/21 Page 13 of 23




 1           53.     Plaintiff and Class members had no reason to believe that Defendants would so
 2 rig and manipulate the market for the Stocks until Defendants did so.
 3           54.     In short, the Robinhood Defendants and Defendant Charles Schwab engaged in
 4 market manipulation by restricting and manipulating the free market for the Stocks in question,
 5 as discussed above. The manipulative acts were performed beginning on or around January 27,
 6 2021, and, upon information and belief, continue to the present day to a lesser degree.
 7 Defendants’ manipulative conduct had a clear impact in the market for the securities at issue,
 8 each fell precipitously, causing investors losses.18
 9        2. Defendants Acted With Scienter
10           55.     Defendants made false and misleading statements either intentionally or with
11 deliberate recklessness.

12           56.     As set forth above, the Robinhood Defendants represented to consumers that their
13 platform was intended to democratize finance and provide access to the financial markets. These
14 statements ultimately proved to be false.
15           57.     Defendants’ conduct also evidences a strong inference of scienter.
16           58.     Indeed, Robinhood has revealed that it acted intentionally to the detriment of
17 investors. Robinhood’s CEO, Vlad Tenev, stated publicly in an interview with Elon Musk that
18 “as a clearing broker, and this is where Robinhood Securities comes in, we have to put up money

19 to the NSCC [National Securities Clearing Corporation],” and that the NSCC gave Robinhood a
20 file requesting deposit of $3 billion dollars, later lowered to $1.4 billion through negotiations,
21 and again reduced to $700 million, which Robinhood paid. Elon Musk then asked Mr. Tenev
22 “[i]s anyone holding you hostage right now?” To which Mr. Tenev answered “no.” In
23 discussing the decision to have position closing only, Mr. Tenev said “we knew this was a bad
24 outcome for customers.”19
25   18
       https://www.cnbc.com/2021/02/01/gamestop-slide-continues-after-hours-trading.html (last
26 visited 2/2/21).
   19
      https://www.realclearpolitics.com/video/2021/02/01/elon_musk_interviews_robinhood_ceo_vl
27 ad_tenev_on_stock_tradigin_restrictions_on_clubhouse_app.html (last visited 2/2/21).
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                       12
                  Case 3:21-cv-00838 Document 1 Filed 02/02/21 Page 14 of 23




 1          59.     Thus, this Court need not look beyond Robinhood’s own admission regarding its
 2 state of mind to evaluate scienter. Robinhood’s own CEO stated that Robinhood elected to
 3 manipulate the market on the Stocks and acted knowing that its actions would cause a bad
 4 outcome for customers.
 5          60.     While these statements alone raise a strong inference of scienter, a broader
 6 holistic view of the circumstances described herein create a strong inference of intentional
 7 conduct or deliberate recklessness. This includes the heavily shorted hedge funds, some of
 8 whom were heavily involved with Robinhood, who stood to lose if trading remained open. A
 9 holistic view establishes, at minimum, that Defendants manipulated the market to protect
10 themselves at the expense of their customers.
11          61.     Any reasonable person would deem Plaintiff’s allegations of scienter as cogent

12 and at least as compelling as any opposing inferences.
13      3. Reliance
14          62.     Plaintiff and Class members specifically relied on Defendants’ representations
15 and their course of dealing with Defendants. Specifically, Plaintiff chose to use Robinhood
16 based on the understanding that he would be able to freely trade securities, including the Stocks.
17 Plaintiff’s belief was informed by Robinhood’s representations that it sought to democratize
18 finance and provide him open access to the markets. Plaintiff used Charles Schwab based on the

19 assumption that we would have access to the markets. His course of dealing with both
20 companies informed that analysis.
21          63.     Plaintiff and the Class are also entitled to a presumption of reliance based on the
22 “fraud-on-the-market presumption.” “The fraud-on-the-market presumption is available when
23 the securities at issue trade on an ‘efficient’ market.” In re Bank of Am. Corp., 2011 WL
24 740902, at *13. Plaintiff and the Class justifiably relied on a free and open market for the
25 Stocks. There was no reason to believe Defendants would interfere with that market.
26
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                         13
                  Case 3:21-cv-00838 Document 1 Filed 02/02/21 Page 15 of 23




 1      4. Loss Causation
 2          64.     Plaintiff and Class members directly suffered as a result of Defendants’ securities
 3 fraud.
 4          65.     It is a matter of objective fact that the Stock price fell after Defendants placed
 5 these artificial restrictions on trading for the Stocks. Before the restrictions, the Stocks were
 6 rising in value rapidly. There can be no reasonable dispute that Defendants’ conduct caused
 7 Plaintiff’s and the Class’ losses.
 8 Defendants Violated Florida State Securities Laws and FDUPTA
 9          66.     It is well settled that “State securities laws operate in conjunction with the federal
10 laws; federal laws do not supersede state laws.” Rousseff v. E.F. Hutton Co., 867 F.2d 1281,
11 1283 (11th Cir. 1989).

12          67.     The Florida Securities and Investor Protection Act contains provisions similar to
13 Rule 10b-5, Fla. Stat. Ann. § 517.301 states, in pertinent part:
                 (1) It is unlawful and a violation of the provisions of this chapter
14                    for a person:
15
                       (a) In connection with the rendering of any investment advice
16                         or in connection with the offer, sale, or purchase of any
                           investment or security, including any security exempted
17                         under the provisions of s. 517.051 and including any
                           security sold in a transaction exempted under the provisions
18
                           of s. 517.061, directly or indirectly:
19
                             1. To employ any device, scheme, or artifice to defraud;
20
                             2. To obtain money or property by means of any untrue
21                              statement of a material fact or any omission to state a
                                material fact necessary in order to make the
22
                                statements made, in the light of the circumstances
23                              under which they were made, not misleading; or

24                           3. To engage in any transaction, practice, or course of
                                business which operates or would operate as a fraud
25                              or deceit upon a person.
26
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                        14
                  Case 3:21-cv-00838 Document 1 Filed 02/02/21 Page 16 of 23




 1          68.     “The elements of a cause of action under Section 301 are identical to those under
 2 Rule 10b–5 of the Exchange Act, ‘except that the scienter requirement under Florida law is
 3 satisfied by [a] showing of mere negligence,’ Grippo v. Perazzo, 357 F.3d 1218, 1223 (11th
 4 Cir.2004) (citing Gochnauer v. A.G. Edwards & Sons, Inc., 810 F.2d 1042, 1046 (11th
 5 Cir.1987)), and a plaintiff does not need to prove loss causation under Florida law.” Arnold v.
 6 McFall, 839 F. Supp. 2d 1281, 1286 (S.D. Fla. 2011).
 7          69.     For the reasons stated above, Plaintiff satisfies each element of his claim under
 8 the FSIPA because the elements are similar to a 10b-5 claim but even less stringent, lowering the
 9 scienter requirement to mere negligence and not requiring proof of loss causation.
10          70.     Because Defendants violated the FSIPA, they also per se violated Florida’s
11 consumer-protection statute, FDUPTA.

12                                       CLASS ALLEGATIONS
13          71.     Plaintiff brings this action on behalf of himself and as a representative of all
14 similarly situated individuals pursuant to Fed. R. Civ. P. 23 and proposes the following Class
15 definition: All persons within the United States who maintained a Robinhood and/or Charles
16 Schwab account from January 1, 2021 through present (the “Nationwide Class”). Excluded from
17 the Class are Defendants and their affiliates, parents, subsidiaries, employees, officers, agents,
18 and directors, as well as any judicial officers presiding over this matter and the members of their

19 immediate families and judicial staff.
20          72.     Plaintiff also seeks to represent a subclass of all persons in the State of Florida
21 who maintained a Robinhood and/or Charles Schwab account from January 1, 2021 through
22 present (the “Florida Subclass”) (the Nationwide Class and Florida Subclass are collectively
23 referred to as the “Class”).
24          73.     Members of the Class are so numerous that their individual joinder herein is
25 impracticable. Robinhood has millions of active users nationwide. By that metric alone,
26 individual joinder of Class members is impracticable. The precise number of Class members and
27 their identities are unknown to Plaintiff at this time but may be determined through discovery,
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                         15
                  Case 3:21-cv-00838 Document 1 Filed 02/02/21 Page 17 of 23




 1 specifically through Defendants’ records. Class members may be notified of the pendency of
 2 this action by mail and/or publication through the distribution records of Defendants.
 3          74.     Common questions of law and fact exist as to all Class members and predominate
 4 over questions affecting only individual Class members. Common legal and factual questions
 5 include, but are not limited to:
 6                  A. Whether federal securities laws were violated by Defendants’ acts as alleged
 7                     herein;
 8                  B. Whether Defendants’ conduct violated Florida’s securities laws;
 9                  C. Whether Defendants’ conduct constitutes a per se violation of FDUPTA;
10                  D. Whether Defendants’ acted with scienter and whether their conduct was
11                     negligent;

12                  E. Whether Defendants engaged in market manipulation in restricting trading of
13                     the Stocks on their platforms; and
14                  F. Whether Plaintiff and Class members suffered damages.
15          75.     The claims of the named Plaintiff are typical of the claims of the Class because
16 the named Plaintiff, like all other class members, held an account with Robinhood and Charles
17 Schwab and was subject to the same conduct and omissions by Defendants. Plaintiff, like all
18 other class members, was prohibited from purchasing the Stocks on or around January 27, 2021

19 onward. There are no defenses that Defendants may have that are unique to Plaintiff.
20          76.     Plaintiff is an adequate representative of the Class because his interests do not
21 conflict with the interests of the Class members he seeks to represent, he has retained competent
22 counsel experienced in prosecuting complex class actions, and he intends to prosecute this action
23 vigorously. The interests of Class members will be fairly and adequately protected by Plaintiff
24 and his counsel.
25          77.     The class mechanism is superior to other available means for the fair and efficient
26 adjudication of the claims of Class members. Each individual Class member may lack the
27 resources to undergo the burden and expense of individual prosecution of the complex and
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                       16
                  Case 3:21-cv-00838 Document 1 Filed 02/02/21 Page 18 of 23




 1 extensive litigation necessary to establish Defendants’ liability. Individualized litigation
 2 increases the delay and expense to all parties and multiplies the burden on the judicial system
 3 presented by the complex legal and factual issues of this case. Individualized litigation also
 4 presents a potential for inconsistent or contradictory judgments. In contrast, the class action
 5 device presents far fewer management difficulties and provides the benefits of single
 6 adjudication, economy of scale, and comprehensive supervision by a single court on the issue of
 7 Defendants’ liability. Class treatment of the liability issues will ensure that all claims and
 8 claimants are before this Court for consistent adjudication of the liability issues.
 9          78.     Plaintiff brings all claims in this action individually and on behalf of members of
10 the Class against Defendants.
11                                            COUNT I
          Violation of Section 10(b) of the Securities Exchange Act of 1934 and Rule 10b-5
12                       (On Behalf Of Plaintiff And The Nationwide Class)
13          79.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully

14 set forth herein.
15          80.     This Count is based upon Section 10(b) of the Securities Exchange Act, 15 U.S.C.

16 § 78(j)(b), and Rule 10b-5 promulgated thereunder by the SEC.
17          81.     Defendants, as described at length above, engaged in illegal market manipulation

18 in violation of federal securities law.

19          82.     Defendants committed a manipulative act by restricting trading of the Stocks on

20 their platforms, as described above. Robinhood permitted only selling of the Stocks followed by
21 limited buying, and by doing so manipulated the market and impacted the value of the Stocks.
22          83.     Defendants acted with scienter because they knew that their conduct would cause

23 harm to Plaintiff and Class members, and proceeded to manipulate the market regardless.
24 Perhaps the clearest evidence of Robinhood’s scienter is that its CEO publicly admitted that he
25 and Robinhood knew that its actions would be harmful to its customers, and restricted selling of
26 the Stocks fully aware of this fact. Even from a holistic view of the circumstances, it is clear
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                         17
                   Case 3:21-cv-00838 Document 1 Filed 02/02/21 Page 19 of 23




 1 Defendants intentionally manipulated and interfered with the market in violation of the law, and
 2 to the detriment of Plaintiff and members of the Nationwide Class.
 3           84.     Plaintiff specifically relied on Defendants’ representations to his detriment. As to
 4 Robinhood, Plaintiff relied on Robinhood’s representations and promises that he would have free
 5 and open access to the markets, including the Stocks. As to all Defendants, Plaintiff relied on his
 6 course of dealing with Defendants wherein he was able to freely trade securities, including the
 7 Stocks.
 8           85.     Plaintiff and the Class are entitled to a presumption of reliance based on the fraud-
 9 on-the-market presumption. Specifically, Plaintiff and Class members had the right to rely on a
10 free and open market for the Stocks at issue (i.e. a market free of manipulation).
11           86.     Plaintiff and members of the Nationwide Class suffered damages as a direct and

12 proximate result of Defendants’ conduct, to wit a rapid and precipitous decline in the value of the
13 Stocks directly caused by Defendants’ conduct.
14           87.     Plaintiff and members of the Nationwide class are entitled to damages, statutory
15 damages, and attorneys’ fees and costs of suit.
16                                             COUNT II
                     Violation Of The Florida Securities And Investor Protection Act
17                          (On Behalf Of Plaintiff And The Florida Subclass)
18           88.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully

19 set forth herein.
20           89.     Defendants, as described at length above, engaged in illegal market manipulation

21 in violation of FSIPA.
22           90.     Defendants committed a manipulative act by restricting trading of the Stocks on

23 their platforms, as described above. Robinhood permitted only selling of the Stocks followed by
24 limited buying, and by doing so manipulated the market and impacted the value of the Stocks.
25           91.     Defendants acted with scienter because they knew that their conduct would cause

26 harm to Plaintiff and Class members, and proceeded to manipulate the market regardless.
27 Perhaps the clearest evidence of Robinhood’s scienter is that its CEO publicly admitted that he
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                          18
                   Case 3:21-cv-00838 Document 1 Filed 02/02/21 Page 20 of 23




 1 and Robinhood knew that its actions would be harmful to its customers, and restricted selling of
 2 the Stocks fully aware of this fact. Even from a holistic view of the circumstances, it is clear
 3 Defendants intentionally manipulated and interfered with the market in violation of the law, and
 4 to the detriment of Plaintiff and members of the Nationwide Class.
 5           92.     At minimum, Defendants actions were negligent, which is all that is required to
 6 state a claim under FSIPA.
 7           93.     Plaintiff specifically relied on Defendants’ representations to his detriment. As to
 8 Robinhood, Plaintiff relied on Robinhood’s representations and promises that he would have free
 9 and open access to the markets, including the Stocks. As to all Defendants, Plaintiff relied on his
10 course of dealing with Defendants wherein he was able to freely trade securities, including the
11 Stocks.

12           94.     Plaintiff and the Class are entitled to a presumption of reliance based on the fraud-
13 on-the-market presumption. Specifically, Plaintiff and Class members had the right to rely on a
14 free and open market for the Stocks at issue (i.e. a market free of manipulation).
15           95.     Plaintiff and members of the Nationwide Class suffered damages as a direct and
16 proximate result of Defendants’ conduct, to wit a rapid and precipitous decline in the value of the
17 Stocks directly caused by Defendants’ conduct.
18           96.     Plaintiff and members of the Nationwide class are entitled to damages, statutory

19 damages, and attorneys’ fees and costs of suit.
20                                             COUNT III
                     Violation of Florida’s Deceptive and Unfair Trade Practices Act
21                          (On Behalf Of Plaintiff And The Florida Subclass)
22           97.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully

23 set forth herein.
24           98.     FDUPTA protects “the consuming public and legitimate business enterprises from

25 those who engage in unfair methods of competition or unconscionable, deceptive or unfair acts
26 or practices in the conduct of any trade or commerce.” Fla. Stat. § 501.212(2).
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                          19
                   Case 3:21-cv-00838 Document 1 Filed 02/02/21 Page 21 of 23




 1          99.      Plaintiff and Florida Subclass members are “consumers” within the meaning of
 2 FDUPTA. Fla. Stat. Ann. § 501.203(7) (“Consumer” means an individual; child, by and through
 3 its parent or legal guardian; business; firm; association; joint venture; partnership; estate; trust;
 4 business trust; syndicate; fiduciary; corporation; any commercial entity, however denominated;
 5 or any other group or combination.”).
 6          100.     By soliciting investor funds as described in detail above, Defendants engaged in
 7 “trade and commerce” within the meaning of Fla. Stat. Ann. § 501.203(8).
 8          101.     Defendants have committed a per se violation of FDUPTA by virtue of their
 9 violation of The Florida Securities And Investor Protection Act, which is a statute designed for
10 consumer protection and proscribes unfair methods of competition and deceptive acts and
11 practices.

12          102.     Defendants caused injury to Plaintiff and Florida Subclass members because
13 Defendants’ actions, described above, caused the value of the Stocks to precipitously decline
14 thereby harming the value of Plaintiff’s and the Florida Subclass’ investments. Plaintiffs and
15 Florida Subclass members suffered a substantial loss proximately caused by Defendants’
16 conduct.
17          103.     Accordingly, Defendants are liable to Plaintiffs and the Class for damages in
18 amounts to be proven at trial, including attorneys’ fees and costs.

19                                        PRAYER FOR RELIEF
20          WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks
21 judgment against Defendants, as follows:
22            (a)    For an order certifying the Class under Rule 23 and naming Plaintiff as
23                   the representative of the Class and Plaintiff’s attorneys as Class
24                   Counsel to represent the Class;
25            (b)    For an order declaring that the Defendants’ conduct violates the statutes
26                   referenced herein;
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                          20
                    Case 3:21-cv-00838 Document 1 Filed 02/02/21 Page 22 of 23




 1            (c)     For an order finding in favor of Plaintiff and the Class on all counts
 2                    asserted herein;
 3            (d)     For compensatory, punitive, and statutory damages in amounts to be
 4                    determined by the Court and/or jury;
 5            (e)     For prejudgment interest on all amounts awarded;
 6            (f)     For injunctive relief as pleaded or as the Court may deem proper; and
 7            (g)     For an order awarding Plaintiff and the Class their reasonable
 8                    attorneys’ fees and expenses and costs of suit.
 9                                   DEMAND FOR TRIAL BY JURY
10          Pursuant to Federal Rules of Civil Procedure 38(b), Plaintiff demands a trial by jury of all
11 issues so triable.

12
13 Dated: February 2, 2021                           Respectfully submitted,
14                                                   BURSOR & FISHER, P.A.
15
                                                     By:     /s/ L. Timothy Fisher
16                                                                L. Timothy Fisher

17                                                   L. Timothy Fisher (State Bar No. 191626)
                                                     1990 North California Boulevard, Suite 940
18                                                   Walnut Creek, CA 94596
                                                     Telephone: (925) 300-4455
19
                                                     Facsimile: (925) 407-2700
20                                                   E-Mail: ltfisher@bursor.com

21                                                   BURSOR & FISHER, P.A.
                                                     Andrew J. Obergfell*
22                                                   888 Seventh Ave.
                                                     New York, NY 10019
23                                                   Telephone: (212) 837-7150
24                                                   Facsimile: (212) 989-9163
                                                     Email: aobergfell@bursor.com
25
                                                     BURSOR & FISHER, P.A.
26                                                   Stephen A. Beck*
                                                     701 Brickell Avenue, Suite 1420
27                                                   Miami, FL 33131

28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                     21
              Case 3:21-cv-00838 Document 1 Filed 02/02/21 Page 23 of 23



                                         Telephone: (305) 330-5512
 1                                       Facsmile: (305) 679-9006
                                         E-Mail: sbeck@bursor.com
 2
 3                                       * Pro Hac Vice Application Forthcoming

 4                                       Attorneys for Plaintiff

 5
 6
 7
 8
 9
10
11

12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                 22
